318 S.W.3d 139 (2010)
Lonnie D. SNELLING, Appellant,
v.
RIVERFRONT TIMES LLC, et al., Respondents.
No. ED 93699.
Missouri Court of Appeals, Eastern District, Division Three.
April 13, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 1, 2010.
Application for Transfer Denied September 21, 2010.
Lonnie Snelling, Saint Louis, MO, for Appellant Acting pro se.
Mark Sableman, Michael L. Nepple, St. Louis, MO, for Respondent Riverfront Times et al.
Dennis Owens, Kansas City, MO, for Respondent Phillip I. Morse.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Lonnie D. Snelling appeals: (1) the judgment denying his motion to reconsider the trial court's order dismissing some counts of his first amended petition; and (2) the grant of summary judgment as to the remaining counts. Additionally, Snelling appeals the court's order denying his motion to reconsider the grant of summary judgment and the court's judgment denying Snelling's motion for leave to file a *140 second amended petition. No error of law appears. An extended opinion would have no precedential value. We affirm the trial court's rulings under Rule 84.16(b).[1]
NOTES
[1]  Snelling's motion to strike Respondent Phillip I. Morse's brief, which has been taken with the case, is denied.